EXAMINER’S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions.

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given by Stephanie R. Amoroso on 03/22/2021.

2.	In the claims:
■	Replace entire claim 5 with the following:
The yeast host cell according to claim 1, wherein the - at least one-mitochondrial external NADH dehydrogenase has an amino acid sequence comprising a sequence as set out in SEQ ID NO: 40 or comprising a sequence having at least 80% identity with SEQ ID NO: 40; or wherein the - at least one mitochondrial external NADH dehydrogenase has an amino acid sequence comprising a sequence as set out in SEQ ID NO: 41 or comprising a sequence having at least 80% identity with SEQ ID NO: 41; or wherein the - at least one mitochondrial glycerol-3-phosphate dehydrogenase has an amino acid sequence comprising a sequence as set out in SEQ ID NO: 42 or comprising a sequence having at least 80% identity with SEQ ID NO: 42; wherein the - at least one cytosolic glycerol-3-phosphate dehydrogenase has an amino acid sequence comprising a sequence as set out in SEQ ID NO: 57 or comprising a sequence having at least 80% identity with SEQ ID NO: 57; or wherein the - at least one cytosolic glycerol-3-phosphate dehydrogenase has an amino acid sequence comprising a sequence as set out in SEQ ID NO: 58 or comprising a sequence having at least 80% identity with SEQ ID NO: 58.

■	Replace entire claim 9 with the following:
The yeast host cell according to claim 5, wherein the host cell comprises at least one genetic modification in its genome resulting in the deficiency of: - at least one mitochondrial external NADH dehydrogenase having an amino acid sequence comprising 

■	Replace entire claim 12 with the following:
The yeast host cell according to claim 5, wherein the host cell comprises at least one genetic modification in its genome resulting in the deficiency of: - at least one cytosolic glycerol-3-phosphate dehydrogenase having an amino acid sequence comprising a sequence as set out in SEQ ID NO: 57 or comprising a sequence having at least 80% identity with SEQ ID NO: 57; and - at least one cytosolic glycerol-3-phosphate dehydrogenase having an amino acid sequence comprising a sequence as set out in SEQ ID NO: 58 or comprising a sequence having at least 80% identity with SEQ ID NO: 58.


■	In claim 22, lines 3-4, delete the phrase “wherein deicing agent, a food additive, a cosmetic additive, a surfactant or a polymer, for example a polybutylene succinic acid.”; and replace with “wherein said product is a deicing agent, a food additive, a cosmetic additive, a surfactant or a polymer.”.


3.	In view of the claim amendments and arguments filed 03/12/2021, all previous objections and/or rejections have been withdrawn.

4.	In view of the claim amendments and arguments filed 03/12/2021, the restriction requirement dated 04/17/2020 has been withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


5.	Claims 1, 4, 5, 9, 12, and 14-23 are allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652